Name: 77/374/EEC: Commission Decision of 13 May 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Lock-in-Amplifier' PAR, model 186 A with internal oscillator, PAR, model 186 A/99/97, optional
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-06-08

 Avis juridique important|31977D037477/374/EEC: Commission Decision of 13 May 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'Lock-in-Amplifier' PAR, model 186 A with internal oscillator, PAR, model 186 A/99/97, optional Official Journal L 140 , 08/06/1977 P. 0028 - 0028 Greek special edition: Chapter 02 Volume 3 P. 0092 ++++COMMISSION DECISION OF 13 MAY 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN-AMPLIFIER " , PAR , MODEL 186 A WITH INTERNAL OSCILLATOR , PAR , MODEL 186 A/99/97 , OPTIONAL ( 77/374/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY LETTER DATED 9 NOVEMBER 1976 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN PARAGRAPHS 3 TO 7 OF ARTICLE 4 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS " LOCK-IN-AMPLIFIER " , PAR , MODEL 186 A , WITH AN INTERNAL OSCILLATOR , PAR , MODEL 186 A/99/97 , OPTIONAL , IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 29 APRIL 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THE APPARATUS IN QUESTION IS A PHASE-SENSITIVE DETECTION SYSTEM WITH INTERNAL OSCILLATOR OPTION ; WHEREAS IT IS USED IN THE FIELD OF RESEARCH ON THE ELECTRIC PROPERTIES OF PURE OR GAS-TREATED SILICIUM SURFACES BY STUDY OF THE PHOTOELECTRIC SPECTRUM TENSION OF THE SURFACES ; WHEREAS , ON THE BASIS OF INFORMATION OBTAINED FROM THE MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE COULD ONLY HAVE BEEN AVAILABLE IN THE COMMUNITY FROM 1 AUGUST 1976 ; WHEREAS , TAKING INTO ACCOUNT THE DATE WHEN THE APPARATUS IN QUESTION WAS ORDERED , THE DELIVERY PERIOD FIXED BY THE COMMUNITY PRODUCERS BEING TAKEN INTO CONSIDERATION AND BEING CONSIDERABLY GREATER THAN THAT FOR APPARATUS WHICH IS THE SUBJECT OF THIS APPLICATION FOR DUTY-FREE ADMISSION ; WHEREAS IT APPEARS APPROPRIATE IN THESE CIRCUMSTANCES TO ALLOW THE DUTY-FREE IMPORTATION OF THE APPARATUS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 , FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " LOCK-IN-AMPLIFIER " , PAR , MODEL 186 A WITH INTERNAL OSCILLATOR , PAR , MODEL 186 A/99/97 , OPTIONAL ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 MAY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 .